      Case 01-01139-AMC   Doc 33111-19   Filed 08/26/19   Page 1 of 16




                            EXHIBIT 17

Site-wide Baseline Ecological Risk Assessment for Asbestos (Excerpt)
                         (December 2014)
Case 01-01139-AMC   Doc 33111-19   Filed 08/26/19   Page 2 of 16




                  Site-wide
         Baseline Ecological
           Risk Assessment
   Libby Asbestos Superfund Site
                 Libby, Montana




                                             December 2014
Case 01-01139-AMC    Doc 33111-19       Filed 08/26/19     Page 3 of 16



     Site-wide Baseline Ecological Risk Assessment
             Libby Asbestos Superfund Site
                    Libby, Montana


                       December 2014


                          Prepared for:




          U.S. Environmental Protection Agency, Region 8




                          Prepared by:




                            SRC, Inc.



                               And




               CDM Federal Programs Corporation
Case 01-01139-AMC   Doc 33111-19    Filed 08/26/19   Page 4 of 16

                           FINAL




        BASELINE ECOLOGICAL RISK ASSESSMENT
             FOR EXPOSURE TO ASBESTOS
           LIBBY ASBESTOS SUPERFUND SITE

                         PART 1
                     OPERABLE UNIT 3


                         Prepared by
             U.S. Environmental Protection Agency
                          Region 8
                         Denver, CO




               With Technical Assistance from:

                          SRC, Inc.
                         Denver, CO




                             and

                         CDM Smith
                         Denver, CO




                       December 2014
Case 01-01139-AMC   Doc 33111-19   Filed 08/26/19   Page 5 of 16
          Case 01-01139-AMC          Doc 33111-19       Filed 08/26/19     Page 6 of 16
                                              FINAL


                                   EXECUTIVE SUMMARY

1.0    INTRODUCTION

This document is a Baseline Ecological Risk Assessment (BERA) for Operable Unit 3 (OU3) of
the Libby Asbestos Superfund Site, located near Libby, Montana. The purpose of this BERA is
to describe the likelihood, nature, and extent of adverse effects in ecological receptors exposed to
asbestos in OU3 as a result of releases of asbestos to the environment from past mining, milling
and processing activities at the Site. This information, along with other relevant information, is
used by risk managers to decide whether remedial actions are needed to protect ecological
receptors in OU3 from the effects of exposure to mining-related environmental asbestos
contamination. If actions are warranted, the results of the BERA will be used with other relevant
information to assess the appropriate remedial actions needed to protect ecological receptors.

An evaluation of potential ecological risks due to other (non-asbestos) contaminants in OU3 is
presented in a separate report (EPA 2013a).

2.0    SITE CHARACTERIZATION

Overview

Libby is a community in northwestern Montana that is located near a large open-pit vermiculite
mine, referred to as the Zonolite Mine. The mine began limited operations in the 1920s and was
operated on a larger scale from approximately 1963 to 1990. The mine is now closed and all
buildings have been removed.

Vermiculite is a naturally-occurring silicate mineral that has found a range of commercial
applications such as packing material, attic and wall insulation, various garden and agricultural
products, and various cement and building products.

The vermiculite ore deposit at the mine in Libby contains a form of asbestos referred to as Libby
Amphibole (LA). Historic mining, milling, and processing of vermiculite at the site are known
to have caused releases of vermiculite and LA to the environment. Inhalation of LA is known to
have caused a range of adverse health effects in exposed humans, including workers at the mine
and processing facilities as well as residents of Libby. Exposure to asbestos released to the
environment may also be having adverse effects on aquatic and/or terrestrial wildlife near the
mine. Based on these concerns, the U.S. Environmental Protection Agency (EPA) listed the
Libby Asbestos Superfund Site on the National Priorities List in October 2002.




                                                ES-1
          Case 01-01139-AMC         Doc 33111-19       Filed 08/26/19     Page 7 of 16
                                              FINAL


Given the size and complexity of the site, EPA divided the site into a series of Operable Units
(OUs). This Section presents an evaluation of risks to ecological risks from exposure to LA
within OU3, which includes the property in and around the Zonolite Mine and any area impacted
by the release and subsequent migration of LA or other contaminants from the mine.

An evaluation of ecological risks for other OUs within the Libby Superfund Site is presented in
Part 2 of the Site-wide BERA.

Physical Setting

The terrain in OU3 is mainly mountainous with dense forests and steep slopes. Figure ES-1
shows the main surface features in the vicinity of the mine. There are a number of areas where
mine wastes have been disposed, including waste rock dumps (mainly on the south side of the
mine), coarse tailings (mainly to the north of the mine), and fine tailings (placed in a tailings
impoundment on the west side of the site). The main surface water bodies within OU3 include
Rainy Creek, Fleetwood Creek, Carney Creek, the large tailings impoundment on the west side
of the mine, and a smaller pond on Rainy Creek below the tailings impoundment.

Nature and Extent of LA Contamination at the Site

A large number of environmental samples from OU3 have been collected and analyzed for LA.
These samples have revealed the following general conclusions:

LA in Ore and Mine Wastes: The concentration of LA in veins of amphibole within the
vermiculite deposit can be as high as 50-75%. Concentrations of LA in mine waste samples
generally are in the range of about 0.2% to 1%, although some samples may be higher.

LA in Ambient Air Near the Mine: LA concentrations in air near the mine are generally low,
often below the detection limit. The average concentration is about 0.0002 fibers per cubic
centimeter of air (f/cc). LA fibers that occur in air near the mine presumably arise due to wind or
other disturbances that release fibers from existing sources (contaminated soil, tailings, waste
rock, duff, etc.) into air.

LA in Surface Water: Concentrations of LA in surface waters of OU3 are variable, but are often
in the range of 5 to 50 million fibers per liter (MFL), although some samples are higher.
Concentrations tend to be highest during the high flows typically associated with the spring
runoff.




                                               ES-2
            Case 01-01139-AMC          Doc 33111-19     Filed 08/26/19     Page 8 of 16
                                              FINAL


LA in Tailings and Sediment: LA can be detected in nearly all samples of tailings and sediment
from streams and ponds in OU3, with estimated concentrations ranging from less than 0.2% up
to as high as 10%.

LA in Forest Soil, Duff, and Tree Bark: Concentrations of LA in soil, duff (forest litter), and tree
bark in forest areas around the mine are variable, but show a clear tendency to decrease as a
function of distance from the mine.

Ecological Setting

Terrestrial Setting

The mined area was heavily disturbed by past mining activity and some areas remain largely
devoid of vegetation. Outside the mined area, the forested area of OU3 is suitable habitat for a
wide range of terrestrial species, including a variety of mammals, birds, and reptiles.

Aquatic Setting

The streams and ponds within OU3 provide habitat for a range of aquatic species including fish,
benthic macroinvertebrates, and amphibians. Fish surveys performed in OU3 streams indicate
that the most common species of fish are western cutthroat trout, rainbow trout, and “cutbow”
trout (a rainbow/cutthroat hybrid). Aquatic invertebrate community surveys in OU3 indicate that
the most common types of aquatic invertebrates observed include mayflies, stoneflies,
caddisflies, true flies, and beetle larvae. The most common amphibian species observed are the
tree frog, spotted frog, and western toad.

3.0       PROBLEM FORMULATION

Conceptual Site Model

Based on the information that is available on the nature and extent of LA contamination in the
environment in OU3 and the types of species that are known or expected to be present, it is
considered likely that many species of ecological receptors, both aquatic and terrestrial, may be
exposed to LA. The main focus of this risk assessment includes the following groups:

      •   Fish
      •   Benthic macroinvertebrates
      •   Amphibians
      •   Mammals
      •   Birds


                                               ES-3
           Case 01-01139-AMC         Doc 33111-19       Filed 08/26/19      Page 9 of 16
                                              FINAL



Management Goal

The overall management goal identified for ecological receptors at the Libby OU3 site for
asbestos contamination is:

       Ensure adequate protection of ecological receptors within OU3 from the adverse effects
       of exposures to mining-related releases of asbestos to the environment.

For most species, “adequate protection" is defined as the reduction of risks to levels that will
result in the recovery and maintenance of healthy local populations and communities of biota.
For threatened or endangered species, “adequate protection” is generally interpreted to mean
minimizing risks to individual members of the population.

Assessment Endpoints

Assessment endpoints are the characteristics of the ecological systems that are to be protected.
Because the risk management goal is formulated in terms of the protection of individuals and
populations of ecological receptors, the assessment endpoints selected for use in this problem
formulation focus on parameters that are directly related to the management goal. This includes:

       •   Mortality
       •   Growth
       •   Reproduction

If effects on these three assessment endpoints are absent or minimal, it is likely that ecologically
significant effects will not occur.

Measures of Effect

There are a number of alternative measures of effect that may be investigated as part of an
ecological risk assessment. The primary alternative strategies for characterizing measures of
effects are described below.

Hazard Quotients

For most environmental contaminants, the first line of investigation is usually the Hazard
Quotient (HQ) Approach. A Hazard Quotient (HQ) is the ratio of the estimated exposure of a
receptor to a "benchmark" exposure that is believed to be without significant risk of unacceptable
adverse effect. However, there are no established benchmarks for the evaluation of ecological


                                                ES-4
         Case 01-01139-AMC           Doc 33111-19       Filed 08/26/19      Page 10 of 16
                                               FINAL


receptors to any form of asbestos, and most of the studies that are available that might potentially
serve as a basis for development of a benchmark are based on studies of chrysotile asbestos
rather than amphibole asbestos. Consequently, HQ values were not calculated for any exposure
scenario, and ecological investigations of the potential effects of LA on ecological receptors in
OU3 focused on other measures of effect, as discussed below.

Site-Specific Toxicity Tests

Site-specific toxicity tests measure the response of receptors that are exposed to site media. This
may be done either in the field (in situ) or in the laboratory using media collected from the site.
The chief advantage of either type of study is that site-specific conditions that can influence
toxicity are usually accounted for, and that the cumulative effects of all exposure pathways to the
medium and all contaminants in the medium are evaluated simultaneously. One potential
limitation of this approach is that, if toxic effects are observed when test organisms are exposed
to site media, it may not be possible to specify which contaminant or combination of
contaminants is responsible for the effect without further testing or evaluation. A second
limitation is that it may be difficult to perform tests on site samples that reflect the full range of
environmental conditions which may occur in the field across time and space, so it may not be
possible to fully identify all conditions that are and are not of concern.

Population and Community Demographic Observations

Another approach for evaluating possible adverse effects of environmental contamination on
ecological receptors is to make direct observations on the receptors in the field, seeking to
determine whether any receptor population has unusual numbers of individuals (either lower or
higher than expected), or whether the diversity (number of different species) of a particular
category of receptors is different than expected. The chief advantage of this approach is that
observation of community status relate directly to the management goal (protection of
populations). However, there are also a number of limitations to this approach. The most
important of these is that both the abundance and diversity of a receptor depend on many site-
specific factors (habitat suitability, availability of food, predator pressure, natural population
cycles, meteorological conditions, etc.), and it is often difficult to know what the expected (non-
impacted) abundance and diversity should be in a particular area. This problem is generally
approached by seeking an appropriate "reference area" (either the site itself before the impact
occurred, or some similar site that has not been impacted), and comparing the observed
abundance and diversity in the reference area to that for the site. However, it is sometimes
difficult to locate reference areas that are a good match for all important habitat and ecological
characteristics.




                                                 ES-5
           Case 01-01139-AMC           Doc 33111-19       Filed 08/26/19   Page 11 of 16
                                                 FINAL



In-Situ Measures of Exposure and Effects

An additional approach for evaluating the possible adverse effects of environmental
contamination on ecological receptors is to make direct observations on receptors in the field,
seeking to determine if individuals residing in areas of contamination have an increased
frequency and/or severity of lesions and/or deformities compared to organisms residing in
uncontaminated reference areas. This method has the advantage of integrating most factors that
influence the true level of exposure and toxicity of contaminants in the field. However, if an
increased incidence or severity of lesions is observed, it may not be possible to identify with
certainty which environmental contaminant(s) is (are) responsible, and it may also be difficult to
determine with confidence whether the observed lesions are likely to cause an ecologically
significant population-level impact.

Weight of Evidence Evaluation

As noted, each of these alternative strategies for characterizing ecological risks has some
advantages and some limitations. Because of this, the risk assessment for OU3 sought to collect
information from two or more lines of evidence whenever feasible. If two or more lines of
evidence are available, and if the lines of evidence are in general agreement, then confidence in
risk conclusions is increased. If two or more lines of evidence do not agree, then careful
attention must be given to likely reasons for the disparity, and to decide which line(s) of
evidence provide the highest confidence.

Detailed descriptions of the studies performed to investigate potential risks to each group of
exposed receptors are presented in Section 4 (fish), Section 5 (benthic macroinvertebrates),
Section 6 (amphibians), Section 7 (mammals), and Section 8 (birds) of the main risk assessment.
The weight of evidence conclusions are summarized below.

4.0       RISKS TO FISH

Four lines of evidence are available to help evaluate the effects of exposure of fish to LA in site
waters, including:

      •   In situ toxicity studies of eyed eggs and alevins
      •   In situ toxicity tests of juvenile trout
      •   Fish population studies
      •   Resident fish lesion studies




                                                  ES-6
           Case 01-01139-AMC           Doc 33111-19        Filed 08/26/19      Page 12 of 16
                                                  FINAL


The population studies indicates that trout population structure in LRC is different from
reference streams, with decreased fish density, increased fish size, and decreased biomass. This
observation could be consistent with a hypothesis that LA in site waters is toxic to trout and
results in a decreased number of fish, but several observations suggest that LA is not the likely
cause of the difference:

      •   There are several habitat quality factors that are lower in LRC than reference streams
          (especially spawning gravel, woody debris, water temperature, and pool availability).
          These habitat factors show a relatively strong correlation with trout density, suggesting
          that habitat likely accounts for much of the apparent difference.
      •   In situ toxicity studies of early life stage trout indicate there might be a small decrease in
          hatching success of eyed eggs in lower Rainy Creek than in reference streams, but this
          cannot be attributed to LA. Moreover, the difference is sufficiently small (<10%) that a
          substantial effect on population density would not be expected (Toll et al. 2013).
      •   No effects that might contribute to decrease survival of larger fish have been detected,
          either in caged juvenile fish studies or studies of resident fish. This is consistent with
          numerous other studies which indicate that early life stages of fish are usually more
          sensitive to toxicants that larger fish.

Taken together, the weight of evidence suggests that LA in waters of LRC is not causing adverse
effects on resident trout. By extension, effects of LA on fish in the Kootenai River (including
sensitive species such as the white sturgeon and bull trout) are therefore not of concern, since
concentrations of LA in the Kootenai River are substantially lower than in LRC.

Confidence in this conclusion is medium to high. However, observations from the in situ
exposure studies are limited to the conditions and concentration values that occurred during the
studies, and if substantially higher concentrations were to occur in other years, the consequences,
if any, cannot be predicted. While observations from fish population surveys are often variable
between years, results at this site were relatively consistent across two years, so confidence in
these studies is good.

5.0       RISKS TO BENTHIC MACROINVERTEBRATES

Two lines of evidence are available to evaluate effects of site contaminants on benthic
macroinvertebrates, including:

      •   Laboratory-based site-specific sediment toxicity tests in two species of organism (H.
          azteca, and C. tentans)
      •   Site-specific benthic community population studies, augmented with habitat quality
          studies

                                                   ES-7
          Case 01-01139-AMC         Doc 33111-19       Filed 08/26/19     Page 13 of 16
                                              FINAL



The site-specific sediment toxicity tests indicate that effects on growth and reproduction were
not apparent in H. azteca, and were minor in C. tentans. However, an effect of site sediment on
survival was noted in both species, with C. tentans being more impacted (9-25% decrease) than
H. azteca (4-6% decrease). It is difficult to judge if LA is the likely cause, because quantitative
estimates of LA concentration in the two site sediments are sufficiently uncertain that the
presence of a dose-response relationship cannot be ascertained. Even if LA is the cause, the
applicability of these results to other species, and hence the potential magnitude of effects on the
benthic invertebrate community as a whole, are difficult to judge from this line of evidence
alone, and are best determined by evaluating the site specific population studies presented below.

The site-specific population studies suggest that benthic macroinvertebrate communities along
lower Rainy Creek may occasionally rank as slightly impaired compared to off-site reference
locations, but are not impaired compared to upper Rainy Creek. The differences are not
extensive and might be due, at least in part, to differences in habitat quality.

Taken together, these findings support the conclusion that LA contamination in lower Rainy
Creek may be causing small to moderate effects on survival of some species, but the overall
benthic macroinvertebrate community is not substantially impacted.

Confidence in this conclusion is medium to high. One potential limitation to the site-specific
studies is that the test species are not expected to occur in mountain streams, and native species
(mainly mayflies, stoneflies, caddisflies, true flies, and beetle larvae) might have differing
sensitivities. While benthic community and habitat surveys often display considerable variability
between years, in this case the results are relatively consistent between two years, providing
good confidence in the survey results.

6.0      RISKS TO AMPHIBIANS

Two lines of evidence are available to evaluate potential effects of LA on amphibians in OU3:

      • A site-specific laboratory-based sediment toxicity test
      • A field survey of gross and histologic lesion frequency and severity in amphibians
        collected from OU3 and from reference areas

The site-specific sediment toxicity test did not produce any signs of overt toxicity in any
organisms exposed to OU3 sediment. Both survival and growth were higher in organisms
exposed to OU3 sediment than for a reference sediment. The only observation of potential
concern was an apparent increase in the time to metamorphosis for some organisms that were
exposed to OU3 sediment. The ecological significance of this apparent lag in the final stages of


                                                ES-8
           Case 01-01139-AMC        Doc 33111-19       Filed 08/26/19     Page 14 of 16
                                              FINAL


development is not certain, but assuming the effect is only a lag (as opposed to an actual
cessation of development), it is suspected the effects would likely not be ecologically
meaningful. However, it is plausible that the delay might become important if ponds in high
exposure areas were to dry up during this critical stage of development.

The survey of external and histological lesions in field-collected organisms indicates that lesions
in organisms from OU3 are not more frequent or more severe that in organisms from reference
sites, and that all lesions observed are likely the result of parasitism rather than asbestos
exposure. This supports the conclusion that LA is not causing any external or internal
malformations of concern.

Taken together, these findings support the conclusion that sediments and waters in OU3 are not
likely to be causing any ecologically significant adverse effects on amphibian populations.

Confidence in this conclusion is medium to high. The most significant uncertainty is whether the
apparent delay in the final stages of metamorphosis might be of concern. Further studies would
be need to determine if the apparent lag in final stage development is reproducible, and whether
complete metamorphosis is ultimately achieved in exposed organisms.

7.0       RISKS TO MAMMALS

One line of evidence is available to evaluate risks to mammals from LA contamination in
forested areas near the mine:

      •   An evaluation of lesion prevalence and severity in mice captured from OU3 compared to
          mice from a reference area

This is considered to be a relatively strong line of evidence because a) mice are likely to have
high exposure to LA in duff and soil, b) the area selected for study was at the high end of LA
contamination observed in duff, and c) the mice collected would have been exposed by all
relevant exposure routes (inhalation, ingestion of soil, ingestion of food items).

Although the prevalence or mean severity of some types of lesions was higher in mice from OU3
than the reference area, none of the lesions were judged to be attributable to LA exposure, none
were judged to be associated with significant decrements to overall animal health, and no
evidence of meaningful differences in body size or age of the mice was detected. Based on this,
it is considered likely that LA exposures in OU3 are not causing any ecologically significant
effects on populations of small mammals residing in the forest areas of OU3.




                                               ES-9
           Case 01-01139-AMC           Doc 33111-19        Filed 08/26/19     Page 15 of 16
                                                 FINAL


Confidence in this conclusion is high. However, there are several uncertainties in extrapolation
of the results from this study to other mammals that may be exposed in OU3, including the
following:

      •   Larger mammals generally have longer life spans than mice, and consequently might
          have higher cumulative exposures than mice. Because effects of inhalation exposure to
          asbestos are usually found to be related to cumulative exposure in humans and laboratory
          animals (ATSDR 2001), this raises the possibility that risk of effect might be higher in
          larger mammals with longer lifespans than mice. However, numerous studies have
          shown that while effects of asbestos exposure in humans usually take many years to
          develop, the same effects occur in rats and mice within 1-2 years (ATSDR 2001).
          Moreover, home range is often much larger for large mammals than small mammals, so
          longer-lived species such as deer, elk, bear, lynx, etc., would generally be expected to
          spend only a fraction of their lifespan in the impacted areas near the mine, thereby
          reducing their tendency for exposure. Although uncertain, there is no compelling
          evidence to presume that mammals with longer life spans than mice would likely be more
          at risk than mice.
      •   The mice that were evaluated were trapped in an area near the mine where concentration
          levels of LA in duff are at the high end of the range that has been observed in the forest
          area. However, LA levels on the mine site itself are likely higher due to the presence of
          LA veins in the ore body as well as in waste rock and tailing deposits onsite.
          Consequently, mammals residing in the mined area (as opposed to the forest area around
          the mine) may have higher exposures.

8.0       RISKS TO BIRDS

One line of evidence is available to evaluate the effect of LA exposure on birds exposed in OU3:

      •   A literature-based evaluation of the relative sensitivity to the effects of inhaled
          particulates in birds compared to mammals.

Based on the available information, it is concluded that birds are not more sensitive, and are
probably less sensitive, to the effects of inhaled particulates than mammals. Because a site-
specific study of the effects of LA on small mammals did not detect any evidence for increased
incidence or severity of asbestos-related lesions in the respiratory tract (see above), it is
concluded that ecologically significant adverse effects are not likely to be of ecological concern
in populations of birds exposed to LA in OU3. Although a comparable comparative study was
not attempted with regard to relative sensitivity by the oral exposure route, because no effects
were noted in the gastrointestinal system of mice exposed in OU3, there is no reason to expect
that effects in the gastrointestinal system of birds would be of concern.


                                                  ES-10
           Case 01-01139-AMC           Doc 33111-19       Filed 08/26/19     Page 16 of 16
                                                 FINAL



Confidence in this conclusion is medium. However, in the absence of direct studies of birds
from OU3, several possible uncertainties remain including the following:

      •   The relative LA exposure levels of birds compared to mice in OU3 is not certain. It is
          assumed that of the wide variety of bird species that occur in OU3, ground foraging birds
          with small home ranges would tend to be most exposed, both by inhalation of fibers
          released to air and by ingestion of prey or food items capture in duff or soil. However,
          considering that mice are likely exposed nearly continuously in the duff or soil, while
          birds are likely to be exposed only while foraging, and would likely have low exposure
          while in trees or bushes, it is considered likely that birds are not more exposed, and might
          be less exposed, than mice.
      •   Much of the available information on the relative effects of inhaled particulates in birds is
          derived from studies of domestic poultry (chickens, ducks). Respiratory demands in wild
          birds may tend to be higher than in domestic fowl, which might tend to increase
          exposure. However, wild birds tend to be more robust than domestic fowl, which would
          tend to decrease sensitivity. Moreover, the basic physiology of the respiratory system is
          the same in both domestic and wild birds, so the conclusion that birds are not likely to be
          more sensitive than mammals is considered to be reliable.

9.0       SUMMARY AND CONCLUSION

EPA planned and performed a number of studies to investigate whether ecological receptors in
OU3 of the Libby Asbestos Superfund Site were adversely impacted by the presence of LA in
the environment.

Studies of fish, benthic invertebrates, and amphibians exposed to LA in surface water and/or
sediment revealed no evidence of ecologically significant effects that were attributable to LA.
Likewise, in the terrestrial environment, a study of mice exposed to LA in soil and duff in an
area of high LA contamination revealed no evidence of effects attributable to LA. These studies
indicate that ecological receptors are unlikely to be adversely impacted by LA released to the
aquatic or terrestrial environments by previous vermiculite mining and milling activities.

Although there are some uncertainties and limitations associated with this conclusion, these
uncertainties do not result in significant uncertainty in the overall finding that ecological
receptors in OU3 are unlikely to be adversely impacted by LA released to the environment by
previous vermiculite mining and milling activities.




                                                  ES-11
